The Court,
Stickney J.,
Held: That the lack of the certificate was matter of substance, and not of form; that Rule 51* did not apply, and that the objection to the deposition might have been made on the trial without motion or notice.

Motion Granted.


Rule 51 reads as follows: “The party taking any deposition shall, upon the same being reeeived and filed by the clerk, give notice thereof to the opposite party. All objections of form to any such deposition shall be deemed to be waived, unless the same shall be filed in writing and served on the opposite party, within two days after such notice.”
As to form see
4 M., 554.
11 M., 213.
12 M., 241.
18 M., 387.
Depositions taken de bonis non, when not to be read. 20 M., 11.
Objections taken before a Commissioner must be raised when deposition, is offered in evidence, or they will bo deemed waived. 23 M., 56.